[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RECONSIDERATION OF DECISION ON DEFENDANTS' MOTIONS FOR SUMMARY JUDGMENT
CT Page 13051
On August 1, 2000, this Court granted Defendants' Motion for Summary Judgment except as to Count Five of the amended complaint. Defendants have filed Motions for Reargument and Reconsideration of the denial as to Count Five.
The parties have filed memoranda of law supporting and opposing reconsideration and on October 16, 2000 the Court heard oral argument.
The Motion to Reconsider on behalf of the Town of Avon is denied.
The Motion to Reconsider on behalf of the individual defendants Joseph Lander, Philip K. Schenck Jr., James A. Martino Jr., Shea, III, S. Edward Jeter and Diane Hornaday is granted on the ground that none of them is an employer within the meaning of General Statutes Section 31-51n, and as to them, upon reconsideration, their Motions for Summary Judgment are granted.
  ___________________, J. Wagner, JTR